Citation Nr: 0632018	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  04-43 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to a total evaluation based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:  Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 

INTRODUCTION

The veteran served on active duty from March 1968 to March 
1971 with service in the Republic of Vietnam between April 
29, 1969 and April 7, 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

The merits of the veteran's claim for service connection for 
PTSD as well as the issue of entitlement to TDIU will be 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.   A November 2002 Board decision denied service connection 
for PTSD.

3.  The evidence received since the November 2002 Board 
decision, by itself or in conjunction with previously 
considered evidence, relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for PTSD.


CONCLUSIONS OF LAW

1. The Board's November 2002 decision, which denied 
entitlement to service connection for PTSD, is final.  38 
U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. §§ 20.1100, 
20.1104 (2005).

2. The evidence received subsequent to the Board's November 
2002 decision is new and material, and the claim for service 
connection for PTSD is reopened.  38 U.S.C.A. §§ 5107, 5108 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 20.1105 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

With respect to the issue of whether new and material 
evidence has been submitted to reopen a claim for service 
connection for PTSD, the RO had a duty to notify the veteran 
what information or evidence was needed in order reopen his 
claim.  The law specifically provided that nothing in amended 
section 5103A, pertaining to the duty to assist claimants, 
shall be construed to require VA to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured.  38 U.S.C.A. § 5103A(f).  In the 
decision below, the Board has reopened the veteran's claim 
for service connection for PTSD, and therefore, regardless of 
whether the requirements of the law have been met in this 
case, no harm or prejudice to the appellant has resulted.  
Therefore, the Board concludes that the current laws and 
regulations have been complied with, and a defect, if any, in 
providing notice and assistance to the veteran was at worst 
harmless error in that it did not affect the essential 
fairness of the adjudication.  Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 
112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires a medical diagnosis of 
the disorder, credible supporting evidence of the claimed in-
service stressor actually occurred, and a link, as 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" or was a POW as established by official 
records, including recognized military combat citations or 
other supportive evidence.  If the VA determines that the 
veteran engaged in combat with the enemy or was a POW and the 
alleged stressor is combat or POW related, then the veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with the circumstances, conditions or hardships 
of service."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 
Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).  
If, however, the VA determines that the veteran did not 
engage in combat with the enemy or was a POW, or that the 
veteran engaged in combat with the enemy or was a POW, but 
the alleged stressor is not combat or POW related, the 
veteran's lay testimony by itself, is insufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting evidence that 
corroborates the veteran's statements or testimony.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).

The Board observes that the veteran's claim for service 
connection for PTSD was previously considered and denied by 
the Board in a decision dated in November 2002.  The 
appellant was provided a copy of that decision, and the 
Board's decision in the matter is final.  See 38 U.S.C.A. §§ 
7103, 7104(b); 38 C.F.R. § 20.1100.

In July 2003, the veteran requested that his claim for 
service connection for PTSD be reopened.  The rating decision 
now on appeal denied the appellant's claim on the basis that 
new and material evidence had not been submitted.  

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decisionmakers; which relates, 
either by itself or when considered with previous evidence of 
record, to an unestablished fact necessary to substantiate 
the claim; which is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and which raises a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  To reopen a previously disallowed claim, 
new and material evidence must be presented or secured since 
the last final disallowance of the claim on any basis, 
including on the basis that there was no new and material 
evidence to reopen the claim since a prior final 
disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  For purposes of reopening a claim, the credibility 
of newly submitted evidence is generally presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in 
determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).

As noted above, a November 2002 Board decision previously 
considered and denied the veteran's claim for service 
connection for PTSD.  In that decision, the Board observed 
that the veteran did not engage in combat and noted that his 
accounts of in-service traumatic stressors were not 
corroborated by the evidence of record.  As such, the Board 
determined that PTSD was not incurred or aggravated by 
service.  Therefore, the Board denied service connection for 
PTSD.

The evidence associated with the claims file subsequent to 
the November 2002 Board decision includes private medical 
records, VA medical records, and a response to a request for 
morning reports as well as the veteran's own assertions.  The 
Board has thoroughly reviewed the evidence associated with 
the claims file subsequent to the November 2002 decision and 
finds that this evidence constitutes new and material 
evidence which is sufficient to reopen the previously denied 
claim for service connection for PTSD.  This evidence is 
certainly new, in that it was not previously of record.  The 
Board also finds the private medical records and the response 
to the request for morning reports to be material in that 
they both relate to an unestablished fact necessary to 
substantiate the veteran's claim.  In this regard, there are 
two statements dated in October 2003 and December 2003 in 
which a private physician stated that the veteran's PTSD was 
related to his military service.  There was also 
documentation indicating that there were no references to the 
veteran in morning reports dated between September 1969 and 
November 1969.  It was further noted that the search for 
morning reports did not show that there was anyone killed in 
action or missing in action.  Therefore, the Board finds that 
new and material evidence has been presented to reopen the 
veteran's previously denied claim for service connection for 
PTSD.  However, as will be explained below, the Board is of 
the opinion that further development is necessary before the 
merits of the veteran's claim can be addressed.




ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for neurologic amyotrophy 
is reopened, and to this extent only, the appeal is granted.


REMAND

Reasons for Remand: To verify the veteran's alleged in-
service stressors and to afford him a VA examination.

The Board observes that the veteran has reported having 
numerous in-service stressors.  The RO did make several 
attempts to verify these stressors, including a search for 
the morning reports of Company "D", 725th Maintenance 
Battalion, 25th Infantry Division for the period between 
September 1969 and November 1969.  The search for morning 
reports was negative for any references to the veteran, and 
they did not show that anyone was killed in action or missing 
in action.  However, the response also indicated that the RO 
should contact the National Archives and Records 
Administration (NARA) for after action reports, and it does 
not appear that the RO has contacted NARA for such reports.

Additionally, the Board notes that the veteran submitted a 
statement in October 2003 in which he claimed that he had 
witnessed the removal of dead bodies at Cu Chi base camp 
while serving during his first month in Vietnam.  However, 
the RO does not appear to have made an attempt to verify this 
stressor.  Instead, the search for verifying information has 
focused on the time period between September 1969 and 
November 1969.  Therefore, the RO should attempt to verify 
the veteran's claimed in-service stressors.

In addition, the Board notes that the veteran has not been 
afforded a VA examination in connection with his current 
claim for service connection for PTSD.  If one or more of the 
veteran's stressors are confirmed, the RO should provide the 
veteran with a VA examination to determine whether the 
veteran currently has PTSD and whether it is related to a 
verified in-service stressor.

The Board further observes that the claim for TDIU is 
intertwined with the veteran's claim for service connection 
for PTSD in that, if service connection is granted for PTSD 
and a rating assigned, the combined rating for 
service-connected conditions may possibly meet the percentage 
requirements for a TDIU rating under section 4.16(a) of VA 
regulations.  Moreover, the veteran was scheduled for an 
examination in February 2006 to access the degree of severity 
of a service-connected left knee disability which had been 
rated as 30 percent disabling.  The results of that 
examination and the RO's subsequent reevaluation of the left 
knee disability had not been accomplished at the time the 
case was sent to the Board but if the disability rating for 
the left knee was increased, this action may also have 
bearing on the TDIU claim.  Accordingly, this claim should be 
held in abeyance pending the outcome of the decision by the 
RO on remand of the claim for service connection for PTSD and 
then readjudicated based on any action taken during the 
pendency of this appeal regarding the service-connected left 
knee disability.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should contact the veteran 
and offer him the opportunity to provide 
any additional information he can 
remember regarding his claimed stressors 
as well as inform him of the importance 
of providing as much detail as possible.  
The veteran should be asked to provide 
specific details of the claimed 
stressful events during service, such as 
the names of casualties and identifying 
information concerning any other 
individuals involved in the events, 
including their ranks, units of 
assignments, or any other identifying 
details.

2. With this information, the RO should 
review the file and prepare a summary of 
all the claimed stressors. This summary 
must be prepared whether or not the 
veteran provides an additional 
statement, as requested above.  This 
summary, a copy of the veteran's DD 214, 
and all associated service documents 
should be sent to the U.S. Army Joint 
Service Records Research Center (JSRRC), 
Kingman Building, Room 2C08, 7701 
Telegraph Road, Alexandria, VA 22315-
3802, or any other appropriate agency 
for verification of the alleged 
stressful events in service.  JSRRC 
should be provided with a copy of any 
information obtained above, and should 
be requested to provide any additional 
information that might corroborate the 
veteran's alleged stressors.  A search 
of unit and organizational histories 
should be consulted in an effort to 
verify attacks and casualties if deemed 
necessary.  A specific search should be 
conducted for the period between April 
1969 and June 1969.

3.  The RO should contact the National 
Archives and Records Administration 
(NARA) and request that it provide the 
after action reports of Company "D", 
725th Maintenance Battalion, 25th 
Infantry Division for the period between 
September 1969 and November 1969.

4.  Following the receipt of a response 
from the entities as outlined above, the 
RO should prepare a report detailing the 
nature of any stressor which it has 
determined is established by the record 
as having occurred.  If no stressor has 
been verified, the RO should so state in 
its report. This report is then to be 
added to the claims folder.

5.  If, and only if, an in-service 
stressor is verified, the veteran should 
be afforded a psychiatric examination to 
determine the diagnosis of any and all 
psychiatric disorders which may be 
present.  Any and all studies, tests, 
and evaluations deemed necessary by the 
examiner should be performed, but should 
include psychological testing including 
PTSD sub scales.  The RO should provide 
the examiner the summary of any 
stressors described above, and the 
examiner must be instructed that only 
these events may be considered for the 
purpose of determining whether exposure 
to an in- service stressor has resulted 
in the current psychiatric symptoms.  
The examiner should also determine 
whether the diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied.  If the PTSD diagnosis is 
deemed appropriate, the examiner should 
comment upon the link between the 
current symptomatology and one or more 
of the in-service stressors found to be 
established by the RO.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board. 
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2005), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

6.  The RO should then readjudicate the 
claim for service connection for PTSD 
based on the evidence in its entirety.

7.  If the RO concludes that any further 
development of the evidence is needed, 
including a medical examination or 
medical opinion, to assess the effect 
that service-connected disability has on 
the veteran's employability in this 
case, the RO should order that 
development of the evidence to be 
accomplished.  The RO should then 
readjudicate the claim for TDIU, 
considering the outcome of the 
adjudication for service connection for 
PTSD and any adjudication reevaluating 
the veteran's service-connected left 
knee disability that was undertaken 
while this appeal was pending.  The 
claim should be considered under section 
4.16(a) or 4.16(b), whichever is 
applicable given the veteran's combined 
service-connected disability rating.

If the benefit sought is not granted, the veteran and his 
representative should be furnished a Supplemental Statement 
of the Case and be afforded a reasonable opportunity to 
respond before the record is returned to the Board for 
further review.  The purpose of this REMAND is to obtain 
additional development, and the Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The appellant has the right to 
submit additional evidence and/or argument on the matter or 
matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until he is notified.


______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


